Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 10 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 is new and is directed toward a neutralized and decolorized rhamnolipid composition containing 2.0-3.0% w/w equivalent hydrogen peroxide concentration of percarbonate salt and exhibiting certain optical density characteristics. However, the specification only describes a process where crude rhamnolipid is treated with 2.0-3.0% w/w equivalent hydrogen peroxide concentration of percarbonate salt, and is subsequently reacted at specified times/temperatures to yield neutralized/decolorized rhamnolipid with low optical density. The percarbonate salt is consumed over the course the neutralizing/decolorizing process. Written support for a neutralized/decolorized rhamnolipid composition product containing 2.0-3.0% w/w equivalent hydrogen peroxide concentration of percarbonate salt is not found within the specification. Therefore, claim 9 fails to comply with the written description requirement. 
Claim 9 is new and recites “having an optical density of not greater than 1.0 at a wavelength of from 450 nm to 600 nm”. The limitation at issue is not found within the specification as originally filed. While Figure 6 probes OD vs wavelength for various compositions, the data presented is insufficient to illustrate possession of the full scope encompassed by “an optical density of not greater than 1.0 at a wavelength of from 450 nm to 600 nm”. Therefore, claim 9 fails to comply with the written description requirement. 
As claims 10 and 11 depend from claim 9, they are rejected for the same issues discussed above. 
Claim 10 recites “wherein the composition has an optical density of not greater than 0.5 at a wavelength of 500 nm”. The limitation at issue is not found within the specification as originally filed. While Figure 6 probes OD vs wavelength for various compositions, the data presented is insufficient to illustrate possession of the full scope encompassed by “an optical density of not greater than 0.5 at a wavelength of 500 nm”. Therefore, claim 10 fails to comply with the written description requirement.
Claim 11 is directed toward a neutralized and decolorized rhamnolipid composition “further comprising up to 1% by weight sodium hydroxide”. The specification only describes a process where crude rhamnolipid is treated with 2.0-3.0% w/w equivalent hydrogen peroxide concentration of percarbonate salt and sodium hydroxide, and is subsequently reacted at specified times/temperatures to yield neutralized/decolorized rhamnolipid with low optical density. The sodium hydroxide is consumed over the course the neutralizing/decolorizing process. Written support for a neutralized/decolorized rhamnolipid composition product containing sodium hydroxide is not found within the specification. Therefore, claim 11 fails to comply with the written description requirement.
Claim 12 is new and is directed toward a neutralized and decolorized rhamnolipid composition containing 2.0-3.0% w/w equivalent hydrogen peroxide concentration of percarbonate salt and exhibiting certain optical density characteristics. However, the specification only describes a process where crude rhamnolipid is treated with 2.0-3.0% w/w equivalent hydrogen peroxide concentration of percarbonate salt, and is subsequently reacted at specified times/temperatures to yield neutralized/decolorized rhamnolipid with low optical density. The percarbonate salt is consumed over the course the neutralizing/decolorizing process. Written support for a neutralized/decolorized rhamnolipid composition product containing 2.0-3.0% w/w equivalent hydrogen peroxide concentration of percarbonate salt is not found within the specification. Therefore, claim 12 fails to comply with the written description requirement. 
Claim 12 is new and recites “having an optical density of not greater than 0.5 at a wavelength of from 500 nm to 650 nm”. The limitation at issue is not found within the specification as originally filed. While Figure 6 probes OD vs wavelength for various compositions, the data presented is insufficient to illustrate possession of the full scope encompassed by “an optical density of not greater than 0.5 at a wavelength of from 500 nm to 650 nm”. Therefore, claim 12 fails to comply with the written description requirement. 
As claims 13 and 14 depend from claim 12, they are rejected for the same issues discussed above. 
Claim 13 recites “wherein the composition has an optical density of not greater than 0.5 at a wavelength of 500 nm”. The limitation at issue is not found within the specification as originally filed. While Figure 6 probes OD vs wavelength for various compositions, the data presented is insufficient to illustrate possession of the full scope encompassed by “an optical density of not greater than 0.5 at a wavelength of 500 nm”. Therefore, claim 13 fails to comply with the written description requirement.
Claim 14 is directed toward a neutralized and decolorized rhamnolipid composition “further comprising up to 1% by weight sodium hydroxide”. The specification only describes a process where crude rhamnolipid is treated with 2.0-3.0% w/w equivalent hydrogen peroxide concentration of percarbonate salt and sodium hydroxide, and is subsequently reacted at specified times/temperatures to yield neutralized/decolorized rhamnolipid with low optical density. The sodium hydroxide is consumed over the course the neutralizing/decolorizing process. Written support for a neutralized/decolorized rhamnolipid composition product containing sodium hydroxide is not found within the specification. Therefore, claim 14 fails to comply with the written description requirement.
Claim 15 is new and is directed toward a neutralized and decolorized rhamnolipid composition containing 2.0-3.0% w/w equivalent hydrogen peroxide concentration of percarbonate salt and exhibiting certain optical density characteristics. However, the specification only describes a process where crude rhamnolipid is treated with 2.0-3.0% w/w equivalent hydrogen peroxide concentration of percarbonate salt, and is subsequently reacted at specified times/temperatures to yield neutralized/decolorized rhamnolipid with low optical density. The percarbonate salt is consumed over the course the neutralizing/decolorizing process. Written support for a neutralized/decolorized rhamnolipid composition product containing 2.0-3.0% w/w equivalent hydrogen peroxide concentration of percarbonate salt is not found within the specification. Therefore, claim 15 fails to comply with the written description requirement. 
Claim 15 is new and recites “having an optical density of not greater than 0.25 at a wavelength of from 600 nm to 750 nm”. The limitation at issue is not found within the specification as originally filed. While Figure 6 probes OD vs wavelength for various compositions, the data presented is insufficient to illustrate possession of the full scope encompassed by “an optical density of not greater than 0.25 at a wavelength of from 600 nm to 750 nm”. Therefore, claim 15 fails to comply with the written description requirement. 
As claims 16 and 17 depend from claim 15, they are rejected for the same issues discussed above. 
Claim 16 recites “wherein the composition has an optical density of not greater than 0.25 at a wavelength of 600 nm”. The limitation at issue is not found within the specification as originally filed. While Figure 6 probes OD vs wavelength for various compositions, the data presented is insufficient to illustrate possession of the full scope encompassed by “an optical density of not greater than 0.25 at a wavelength of 600 nm”. Therefore, claim 16 fails to comply with the written description requirement.
Claim 17 is directed toward a neutralized and decolorized rhamnolipid composition “further comprising up to 1% by weight sodium hydroxide”. The specification only describes a process where crude rhamnolipid is treated with 2.0-3.0% w/w equivalent hydrogen peroxide concentration of percarbonate salt and sodium hydroxide, and is subsequently reacted at specified times/temperatures to yield neutralized/decolorized rhamnolipid with low optical density. The sodium hydroxide is consumed over the course the neutralizing/decolorizing process. Written support for a neutralized/decolorized rhamnolipid composition product containing sodium hydroxide is not found within the specification. Therefore, claim 17 fails to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 12, and 15 recite “from 30% to 90% of one or more rhamnolipids”. It is unclear whether the percentage is by weight, by volume, by mole, or other. Therefore, the scope of the claim is unclear.
Claims 9, 12, and 15 recite “2.0% to 3.0% w/w equivalent hydrogen peroxide concentration”. It is unclear whether the recited amount is relative to the total quantity of neutralized and decolorized rhamnolipid composition, the one or more rhamnolipids, or neither of these. Therefore, the scope of the claim is unclear. 
As claims 10, 11, 13, 14, 16, and 17 depend from either claim 9, 12, or 15, they are rejected for the same issues discussed above.
Claims 11, 14, and 17 recite “further comprising up to 1% by weight sodium hydroxide”. It is unclear whether the recited amount is relative to the total quantity of neutralized and decolorized rhamnolipid composition, the one or more rhamnolipids, or neither of these. Therefore, the scope of the claim is unclear.
Discussion of Prior Art
Dreja (WO 2016/096478 A1; citing attached machine translation) teaches detergents/cleaning agents comprising rhamnolipids (Page 1). The compositions comprise 0.01-75 wt% of rhamnolipid (Page 2) and up to 50 wt% of peroxygen compound that releases hydrogen peroxide such as percarbonate salt (Page 8). Given the known molecular weight of percarbonate salts (e.g. 406 g/mol for 2Na2CO3 · 3H2O2), the disclosed ranges of Dreja is seen to overlap those claimed. For instance, up to 50 wt% of 2Na2CO3 · 3H2O2 is equivalent to up to 12.6 wt% H2O2 equivalents. However, the optical density of such detergents/cleaning agents is not disclosed. 
Kuppert (US 2019/0031977 A1) describes granulates comprising an inorganic solid carrier with at least one biosurfactant contained thereon (Abstract) whereby the carrier can be percarbonate salt (¶ 113) and the biosurfactant can be rhamnolipid (¶ 4). However, Kuppert fails to describe the particular concentrations required by the claims (30-90% of rhamnolipid and 2-3 wt% EHPC of percarbonate).
Lohitharn (US 2016/0272667 A1) teaches neutralized/decolorized rhamnolipid compositions via treating with peroxide compound (¶ 75-78). The resulting rhamnolipid compositions are seen to be no different than the neutralized/decolorized rhamnolipids described within the instant specification since the only perceivable difference is that Lohitharn uses hydrogen peroxide whereas the present application uses percarbonate salt, which is simply an alternative chemical means of providing hydrogen peroxide to a reaction mixture. However, the claims at issue require that the neutralized/decolorized rhamnolipid composition further comprises 2-3 wt% EHPC of percarbonate salt. There is no description within Lohitharn of further adding percarbonate salt to already neutralized/decolorized rhamnolipid.  
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764